DETAILED ACTION
Claim(s) 1-35 are presented for examination.
Claims 1, 16, 17 and 26 are amended. 
Claim(s) 4-15 remain canceled.
Claims 34 and 35 are new.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
	
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on March 31st, 2021 has been entered.

Priority
As required by M.P.E.P.201.14(c), acknowledgement is made to applicant’s claim for priority based on application(s) JP2015-236995 submitted on December 3rd, 2015.

Response to Arguments
Applicant’s arguments (see remarks pages 9-12 of 13) filed March 1st, 2021 with respect to rejection of claim(s) 1-3, 16-19 and 21-33 under 35 U.S.C. § 103 have been fully considered but they are moot because the arguments do not apply to the references being used individually or in combination to teach the added limitations of the proposed amendment. 


Claim Rejections - 35 U.S.C § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-3, 16-19 and 21-35 are rejected under 35 U.S.C. § 103 as being unpatentable over Qi et al. (US 2016/0157089 A1) hereinafter “Qi” in view of Patil et al. (US 10,075,950 B2; also see provisional app. # 62/091,081) hereinafter “Patil” (provisional ‘081).

Regarding Claims 1 and 16,
	Qi discloses a communication apparatus [see fig. 1, pg. 2, ¶13 lines 1-20, a neighbor awareness network (NAN) device] comprising: 
	one or more processors [see fig. 1, pg. 6, ¶49 lines 1-6, a processor]; and 
[see fig. 1, pg. 6, ¶49 lines 1-6, a computer-readable medium storing computer-executable instructions], when executed by the one or more processors [see fig. 1, pg. 6, ¶49 lines 1-6, implemented by the processor], cause the communication apparatus to [see fig. 1, pg. 6, ¶49 lines 1-6, trigger the processor to perform operations comprising]: 
	transmit a first signal having a service discovery frame format compliant with Neighbor Awareness Networking (NAN) [see fig. 4: Step “415”, pg. 6, ¶44 lines 1-7, transmit a service discovery frame during a discovery window, advertising its availability; the service discovery frame is broadcast to call the user device(s) “105” of the NAN cluster] and in which type information included in a NAN Attribute field [see fig. 3 & “Table 1”, pg. 2, ¶18 lines 8-14, pg. 5, ¶41 lines 1-10, and an availability bitmap information is provided in a Further Availability Map Attribute, and at least one post NAN activities attributes (e.g. WLAN Infrastructure Attribute, P2P Operation Attribute, IBSS Attribute, Ranging, and Further NAN Service Discovery Attribute, etc.)] of the Service Discovery frame format [see fig. 4: Step “415”, pg. 6, ¶44 lines 1-7, of the service discovery frame] is set to a first value [see fig. 3 & “Table 1”, pg. 5, ¶41 lines 1-10, indicates availability, where “0” indicates available and “1” indicates busy], in a case where the communication apparatus requests establishment of a link for performing communication with another communication apparatus [see fig. 4: Step “420”, pg. 6, ¶44 lines 1-7, if the NAN discovery engine “220” determines that no frames (e.g., directly addressed to the user device “105A” or a group addressed frame for the NAN cluster) have been received after a pre-determine time period has elapsed (e.g., after 8 TU)] via link [see pg. 5, ¶36 lines 17-25, over communication links]; 
	communicate data with the other communication apparatus via the link during a period different from a Discovery Window (DW) [see fig. 4: Step “420”, pg. 6, ¶44 lines 1-7, the NAN discovery engine “220” facilitates idling or putting the user device “105” in a sleep state until the next available time slot, next activity, next discovery window, etc.], in a NAN cluster in which [see pg. 6, ¶47 lines 9-16, in the NAN cluster with a subset of user device(s) “105” that are identified and communicating or otherwise associated with a channel that has been affected by the availability update on the user device “105A”]; and 
	transmit [see fig. 4: Step “435”, pg. 6, ¶49 lines 15-21, transmit], to the other communication apparatus [see pg. 6, ¶48 lines 1-5, to all user device(s) “105”], a second signal having the service discovery frame format [see fig. 4: Step “435”, pg. 6, ¶49 lines 15-21, a second NAN service discovery frame] and in which the type information included in the NAN Attribute field [see fig. 3 & “Table 1”, pg. 2, ¶18 lines 8-14, pg. 5, ¶41 lines 1-10, wherein, the availability bitmap information provided in the Further Availability Map Attribute, and at least one post NAN activities attributes] of the Service Discovery frame format [see fig. 4: Step “415”, pg. 6, ¶44 lines 1-7, of the service discovery frame] is set to a second value that is different from the first value [see fig. 4: Step “435”, pg. 6, ¶49 lines 15-21, is updated based at least in part on data received in the request frame from the second NAN enabled device], in a case where the data has been communicated with the other communication apparatus [see fig. 4: Step “430”, pg. 6, ¶47 lines 3-9, if the NAN discovery engine “220” determines that the availability of the user device “105A” has been affected] and where communication with the other communication apparatus via the link is to be ended [see fig. 4: Step “430”, pg. 6, ¶47 lines 3-5, for the communication method of adaptively changing availability of NAN devices to be ended].
	Qi does not explicitly teach “datalink”.
	However Patil discloses datalink [see col. 94, lines 22-25, a datalink; also see provisional ‘081, pg. 30, ¶93, lines 1-13; a datalink].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “datalink” as taught by Patil in the system of Qi for providing the advantage of: reducing power consumption at one or more electronic devices of a data path group [see Patil col. 16, lines 64-67].

Regarding Claim 2,
	Qi discloses the communication apparatus according to claim 19 [see fig. 1, pg. 2, ¶13 lines 1-20, the neighbor awareness network (NAN) device].
	Qi does not explicitly teach wherein “the execution of the instructions further causes the communication apparatus to end communication with the other communication apparatus via the datalink before receiving the response from the other communication apparatus after transmitting the second signal”.
	However Patil discloses the execution of the instructions [see fig. 49, col. 110, lines 46-52, processor implementing instructions] further causes the communication apparatus [see fig. 3, col. 47, lines 63-67, permits the provider device “104” of a neighbor aware network (NAN) “102”] to end [see col. 33, lines 26-33, correspond to an ending portion of the first transmission window] communication [see fig. 7, col. 56, lines 13-16, perform discovery operations and synchronization operations corresponding to the NAN “102”] with the other communication apparatus [see fig. 3, col. 47, lines 65-67; col. 48 lines 1-6, with the particular subscriber device (i.e. “106” to “110”)] via the datalink [see col. 94, lines 22-25, through the established data link] before receiving the response [see fig. 5, col. 55, lines 46-59, in response to determining that each of the expected trigger requests has been sent] from the other communication apparatus [see fig. 3, col. 47, lines 65-67; col. 48 lines 1-6, with the particular subscriber device (i.e. “106” to “110”)] after transmitting the second signal [see fig. 5, col. 55, lines 46-59, within a particular duration of a most recently sent trigger request].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include wherein “the execution of the instructions further causes the communication apparatus to end communication with the other communication apparatus via the datalink before receiving the response from the other communication apparatus 
	
Regarding Claim 3,
	Qi discloses the communication apparatus according to claim 19 [see fig. 1, pg. 2, ¶13 lines 1-20, the neighbor awareness network (NAN) device].
	Qi does not explicitly teach wherein “the execution of the instructions further causes the communication apparatus to end, in a case where the communication apparatus received the response, communication with the other communication apparatus via the datalink”.
	However Patil discloses wherein the execution of the instructions [see fig. 49, col. 110, lines 46-52, processor implementing instructions] further causes the communication apparatus [see fig. 3, col. 47, lines 63-67, permits the provider device “104” of a neighbor aware network (NAN) “102”] to end [see col. 33, lines 26-33, correspond to an ending portion of the first transmission window], in a case where the communication apparatus [see fig. 3, col. 47, lines 63-67, the provider device “104” of a neighbor aware network (NAN) “102”] received the response [see col. 57, lines 52-57, receives a trigger request “544”], communication [see fig. 7, col. 56, lines 13-16, perform discovery operations and synchronization operations corresponding to the NAN “102”] with the other communication apparatus [see fig. 3, col. 47, lines 65-67; col. 48 lines 1-6, with the particular subscriber device (i.e. “106” to “110”)] via the datalink [see col. 94, lines 22-25, through the established data link].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include wherein “the execution of the instructions further causes the communication apparatus to end, in a case where the communication apparatus received the response, communication with the other communication apparatus via the datalink” as taught by Patil in the system of Qi for the same motivation as set forth in claim 1.

Regarding Claim 17,
	Qi discloses a non-transitory computer-readable storage medium that stores a program [see fig. 1, pg. 6, ¶49 lines 1-6, a computer-readable medium storing computer-executable instructions] for causing a computer included in a communication apparatus to [see fig. 1, pg. 6, ¶49 lines 1-6, to trigger a processor of a neighbor awareness network (NAN) device to perform operations comprising]: 
	transmit a first signal having a service discovery frame format compliant with Neighbor Awareness Networking (NAN) [see fig. 4: Step “415”, pg. 6, ¶44 lines 1-7, transmit a service discovery frame during a discovery window, advertising its availability; the service discovery frame is broadcast to call the user device(s) “105” of the NAN cluster] and in which type information included in a NAN Attribute field [see fig. 3 & “Table 1”, pg. 2, ¶18 lines 8-14, pg. 5, ¶41 lines 1-10, and an availability bitmap information is provided in a Further Availability Map Attribute, and at least one post NAN activities attributes (e.g. WLAN Infrastructure Attribute, P2P Operation Attribute, IBSS Attribute, Ranging, and Further NAN Service Discovery Attribute, etc.)] of the Service Discovery frame format [see fig. 4: Step “415”, pg. 6, ¶44 lines 1-7, of the service discovery frame] is set to a first value [see fig. 3 & “Table 1”, pg. 5, ¶41 lines 1-10, indicates availability, where “0” indicates available and “1” indicates busy], in a case where the communication apparatus requests establishment of a link for performing communication with another communication apparatus [see fig. 4: Step “420”, pg. 6, ¶44 lines 1-7, if the NAN discovery engine “220” determines that no frames (e.g., directly addressed to the user device “105A” or a group addressed frame for the NAN cluster) have been received after a pre-determine time period has elapsed (e.g., after 8 TU)] via link [see pg. 5, ¶36 lines 17-25, over communication links]; 
	communicate data with the other communication apparatus via the link during a period different from a Discovery Window (DW) [see fig. 4: Step “420”, pg. 6, ¶44 lines 1-7, the NAN discovery engine “220” facilitates idling or putting the user device “105” in a sleep state until the next available time slot, next activity, next discovery window, etc.], in a NAN cluster in which the communication apparatus and the other communication apparatus are participating [see pg. 6, ¶47 lines 9-16, in the NAN cluster with a subset of user device(s) “105” that are identified and communicating or otherwise associated with a channel that has been affected by the availability update on the user device “105A”]; 
	transmit [see fig. 4: Step “435”, pg. 6, ¶49 lines 15-21, transmit], to the other communication apparatus [see pg. 6, ¶48 lines 1-5, to all user device(s) “105”], a second signal having the service discovery frame format [see fig. 4: Step “435”, pg. 6, ¶49 lines 15-21, a second NAN service discovery frame] and in which the type information included in the NAN Attribute field [see fig. 3 & “Table 1”, pg. 2, ¶18 lines 8-14, pg. 5, ¶41 lines 1-10, wherein, the availability bitmap information provided in the Further Availability Map Attribute, and at least one post NAN activities attributes] of the Service Discovery frame format [see fig. 4: Step “415”, pg. 6, ¶44 lines 1-7, of the service discovery frame] is set to a second value that is different from the first value [see fig. 4: Step “435”, pg. 6, ¶49 lines 15-21, is updated based at least in part on data received in the request frame from the second NAN enabled device], in a case where the data has been communicated with the other communication apparatus [see fig. 4: Step “430”, pg. 6, ¶47 lines 3-9, if the NAN discovery engine “220” determines that the availability of the user device “105A” has been affected] and where communication with the other communication apparatus via the link is to be ended [see fig. 4: Step “430”, pg. 6, ¶47 lines 3-5, for the communication method of adaptively changing availability of NAN devices to be ended].
	Qi does not explicitly teach “datalink”.
	However Patil discloses datalink [see col. 94, lines 22-25, a datalink; also see provisional ‘081, pg. 30, ¶93, lines 1-13; a datalink].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “datalink” as taught by Patil in the system of Qi [see Patil col. 16, lines 64-67].

Regarding Claim 18,
	Qi discloses the communication apparatus according to claim 1 [see fig. 1, pg. 2, ¶13 lines 1-20, the neighbor awareness network (NAN) device].
	Qi does not explicitly teach, wherein “the communication apparatus communicates with the other communication apparatus via the datalink while maintaining a participation in the NAN cluster”.
	However Patil discloses the communication apparatus according to claim 1 [see fig. 3, col. 47, lines 63-67, the provider device “104” of a neighbor aware network (NAN) “102”], wherein the communication apparatus [see fig. 3, col. 47, lines 63-67, the provider device “104” of a neighbor aware network (NAN) “102”] communicates [see fig. 7, col. 56, lines 13-16, performs discovery operations and synchronization operations corresponding to the NAN “102”] with the other communication apparatus [see fig. 3, col. 47, lines 65-67; col. 48 lines 1-6, with the particular subscriber device (i.e. “106” to “110’)] via the datalink [see col. 94, lines 22-25, through the established data link] while maintaining a participation [see col. 27, lines 29-34, by preserving a NAN cluster identifier] in the NAN cluster [see col. 27, lines 29-34, of a NAN cluster”].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “the communication apparatus communicates with the other communication apparatus via the datalink while maintaining a participation in the NAN cluster” as taught by Patil in the system of Qi for the same motivation as set forth in claim 1.

Regarding Claim 19,
	Qi discloses the communication apparatus according to claim 1 [see fig. 1, pg. 2, ¶13 lines 1-20, the neighbor awareness network (NAN) device].
	Qi does not explicitly teach, wherein “the execution of the instructions further causes the communication apparatus to receive a response from the other communication apparatus after transmitting the second signal”.
	However Patil discloses the communication apparatus according to claim 1 [see fig. 3, col. 47, lines 63-67, the provider device “104” of a neighbor aware network (NAN) “102”], wherein the execution of the instructions [see fig. 49, col. 110, lines 46-52, processor implementing instructions] further causes the communication apparatus [see fig. 3, col. 47, lines 63-67, permits the provider device “104” of a neighbor aware network (NAN) “102”] to receive a response [see col. 57, lines 52-57, receives a trigger request “544”] from the other communication apparatus [see fig. 3, col. 47, lines 65-67; col. 48 lines 1-6, from the particular subscriber device (i.e. “106” to “110”)] after transmitting the second signal [see fig. 5, col. 55, lines 46-59, within a particular duration of a most recently sent trigger request].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include wherein “the execution of the instructions further causes the communication apparatus to receive a response from the other communication apparatus after transmitting the second signal” as taught by Patil in the system of Qi for the same motivation as set forth in claim 1.

Regarding Claim 21,
	Qi discloses the communication apparatus according to claim 1 [see fig. 1, pg. 2, ¶13 lines 1-20, the neighbor awareness network (NAN) device].
the execution of the instructions further causes the communication apparatus to receive, during the DW, a signal indicates a service which the other communication apparatus provides”.
	However Patil discloses the communication apparatus according to claim 1 [see fig. 3, col. 47, lines 63-67, the provider device “104” of a neighbor aware network (NAN) “102”], wherein the execution of the instructions [see fig. 49, col. 110, lines 46-52, processor implementing instructions] further causes the communication apparatus [see fig. 3, col. 47, lines 63-67, permits the provider device “104” of a neighbor aware network (NAN) “102”] to receive [see col. 57, lines 52-57, receives a trigger request “544”], during the DW [see fig. 7, col. 56, lines 25-28, between consecutive discovery window(s) “710”], a signal indicates a service [see fig. 8, col. 59, lines 1-12, a service advertisement] which the other communication apparatus [see fig. 3, col. 47, lines 65-67; col. 48 lines 1-6, the particular subscriber device (i.e. “106” to “110’)] provides [see fig. 8, col. 59, lines 1-12, transmits a subscribe message].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include wherein “the execution of the instructions further causes the communication apparatus to receive, during the DW, a signal indicates a service which the other communication apparatus provides” as taught by Patil in the system of Qi for the same motivation as set forth in claim 1.

Regarding Claim 22,
	Qi discloses the communication apparatus according to claim 1 [see fig. 1, pg. 2, ¶13 lines 1-20, the neighbor awareness network (NAN) device].
	Qi does not explicitly teach, wherein “the communication apparatus executes a communication via the datalink for executing a service which the other communication apparatus provides”.
[see fig. 3, col. 47, lines 63-67, the provider device “104” of a neighbor aware network (NAN) “102”], wherein the communication apparatus [see fig. 3, col. 47, lines 63-67, the provider device “104” of a neighbor aware network (NAN) “102”] executes a communication [see fig. 7, col. 56, lines 13-16, perform discovery operations and synchronization operations corresponding to the NAN “102”] via the datalink [see col. 94, lines 22-25, through the established data link] for executing a service [see fig. 8, col. 59, lines 1-12, a service advertisement] which the other communication apparatus [see fig. 3, col. 47, lines 65-67; col. 48 lines 1-6, with the particular subscriber device (i.e. “106” to “110’)] provides [see fig. 8, col. 59, lines 1-12, transmits a subscribe message].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include wherein “the communication apparatus executes a communication via the datalink for executing a service which the other communication apparatus provides” as taught by Patil in the system of Qi for the same motivation as set forth in claim 1.

Regarding Claim 23,
	Qi discloses the communication apparatus according to claim 1 [see fig. 1, pg. 2, ¶13 lines 1-20, the neighbor awareness network (NAN) device].
	Qi does not explicitly teach, wherein “the execution of the instructions further causes the communication apparatus to transmit, during the DW, a signal indicates a service which the communication apparatus provides”.
	However Patil discloses the communication apparatus according to claim 1 [see fig. 3, col. 47, lines 63-67, the provider device “104” of a neighbor aware network (NAN) “102”], wherein the execution of the instructions [see fig. 49, col. 110, lines 46-52, processor implementing instructions] further causes the communication apparatus [see fig. 3, col. 47, lines 63-67, the provider device “104” of a neighbor aware network (NAN) “102”] to transmit, during the DW [see fig. 7, col. 56, lines 25-28, between consecutive discovery window(s) “710”], a signal indicates a service [see fig. 8, col. 59, lines 1-12, a service advertisement] which the communication apparatus [see fig. 3, col. 47, lines 63-67, the provider device “104” of a neighbor aware network (NAN) “102”] provides [see fig. 8, col. 59, lines 1-12, to advertise a service provided].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include wherein “the execution of the instructions further causes the communication apparatus to transmit, during the DW, a signal indicates a service which the communication apparatus provides” as taught by Patil in the system of Qi for the same motivation as set forth in claim 1.

Regarding Claim 24,
	Qi discloses the communication apparatus according to claim 1 [see fig. 1, pg. 2, ¶13 lines 1-20, the neighbor awareness network (NAN) device].
	Qi does not explicitly teach, wherein “the communication apparatus executes a communication via the datalink for executing a service which the communication apparatus provides”.
	However Patil discloses the communication apparatus according to claim 1 [see fig. 3, col. 47, lines 63-67, the provider device “104” of a neighbor aware network (NAN) “102”], wherein the communication apparatus [see fig. 3, col. 47, lines 63-67, the provider device “104” of a neighbor aware network (NAN) “102”] executes a communication [see fig. 7, col. 56, lines 13-16, perform discovery operations and synchronization operations corresponding to the NAN “102”] via the datalink [see col. 94, lines 22-25, through the established data link] for executing a service [see fig. 8, col. 59, lines 1-12, a service advertisement] which the communication apparatus [see fig. 3, col. 47, lines 63-67, the provider device “104” of a neighbor aware network (NAN) “102”] provides [see fig. 8, col. 59, lines 1-12, to advertise a service provided].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include wherein “the communication apparatus executes a communication via the datalink for executing a service which the communication apparatus provides” as taught by Patil in the system of Qi for the same motivation as set forth in claim 1.

Regarding Claim 25,
	Qi discloses the communication apparatus according to claim 1 [see fig. 1, pg. 2, ¶13 lines 1-20, the neighbor awareness network (NAN) device].
	Qi does not explicitly teach, wherein “the execution of the instructions further causes the communication apparatus to determine, in a case where the communication apparatus transmitted the first signal, the period for communicating with the other communication apparatus via the datalink”.
	However Patil discloses the communication apparatus according to claim 1 [see fig. 3, col. 47, lines 63-67, the provider device “104” of a neighbor aware network (NAN) “102”], wherein the execution of the instructions [see fig. 49, col. 110, lines 46-52, processor implementing instructions] further causes the communication apparatus [see fig. 3, col. 47, lines 63-67, the provider device “104” of a neighbor aware network (NAN) “102”] to determine [see fig. 5, col. 55, lines 46-59, in response to determining that each of the expected trigger requests has been sent], in a case where the communication apparatus [see fig. 3, col. 47, lines 63-67, the provider device “104” of a neighbor aware network (NAN) “102”] transmitted the first signal, the period for communicating with the other communication apparatus [see fig. 3, col. 47, lines 65-67; col. 48 lines 1-6, with the particular subscriber device (i.e. “106” to “110’)] via the datalink [see col. 94, lines 22-25, through the established data link].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include wherein “the execution of the instructions further causes the communication apparatus to determine, in a case where the communication apparatus transmitted the first signal, the period for communicating with the other communication apparatus via the datalink” as taught by Patil in the system of Qi for the same motivation as set forth in claim 1.

Regarding Claims 26 and 34,
	Qi discloses a communication apparatus [see fig. 1, pg. 2, ¶13 lines 1-20, a user device “105”] comprising: 
	one or more processors [see fig. 1, pg. 6, ¶49 lines 1-6, a processor]; and 
	one or more memories including instructions that [see fig. 1, pg. 6, ¶49 lines 1-6, a computer-readable medium storing computer-executable instructions], when executed by the one or more processors [see fig. 1, pg. 6, ¶49 lines 1-6, implemented by the processor], cause the communication apparatus to [see fig. 1, pg. 6, ¶49 lines 1-6, trigger the processor to perform operations comprising]: 
	receive a first signal having a Service Discovery frame format compliant with Neighbor Awareness Networking (NAN) [see fig. 4: Step “415”, pg. 6, ¶44 lines 1-7, receive, a service discovery frame during a discovery window, advertising its availability; the service discovery frame is broadcast to call the user device(s) “105” of the NAN cluster] and in which type information in a NAN Attribute field [see fig. 3 & “Table 1”, pg. 2, ¶18 lines 8-14, pg. 5, ¶41 lines 1-10, and an availability bitmap information is provided in a Further Availability Map Attribute, and at least one post NAN activities attributes (e.g. WLAN Infrastructure Attribute, P2P Operation Attribute, IBSS Attribute, Ranging, and Further NAN Service Discovery Attribute, etc.)] of the Service Discovery frame format [see fig. 4: Step “415”, pg. 6, ¶44 lines 1-7, of the service discovery frame] is set to a first value [see fig. 3 & “Table 1”, pg. 5, ¶41 lines 1-10, indicates availability, where “0” indicates available and “1” indicates busy] from another communication apparatus [see fig. 4: Step “415”, pg. 6, ¶44 lines 1-7, from a first NAN-enabled user device “105A”], in a case where the communication apparatus requests establishment of a link for performing communication with another communication apparatus [see fig. 4: Step “420”, pg. 6, ¶44 lines 1-7, if the NAN discovery engine “220” determines that no frames (e.g., directly addressed to the user device “105A” or a group addressed frame for the NAN cluster) have been received after a pre-determine time period has elapsed (e.g., after 8 TU)] via a link [see pg. 5, ¶36 lines 17-25, over communication links]; 
	communicate [see fig. 4: Step “420”, pg. 6, ¶44 lines 1-7, facilitate], in a case where the first signal is received [see fig. 4: Step “420”, pg. 6, ¶44 lines 1-7, if the NAN discovery engine “220” determines that no frames (e.g., directly addressed to the user device “105A” or a group addressed frame for the NAN cluster) have been received after a pre-determine time period has elapsed (e.g., after 8 TU)], data with the other communication apparatus via the link during a period different from a Discovery Window (DW) [see fig. 4: Step “420”, pg. 6, ¶44 lines 1-7, idling or putting the user device “105” in a sleep state until the next available time slot, next activity, next discovery window, etc.] in a NAN cluster in which the communication apparatus and the other communication apparatus are participating [see pg. 6, ¶47 lines 9-16, in the NAN cluster with a subset of user device(s) “105” that are identified and communicating or otherwise associated with a channel that has been affected by the availability update on the user device “105A”]; and 
	receive [see fig. 4: Step “435”, pg. 6, ¶49 lines 15-21, receive] from the other communication apparatus [see fig. 4: Step “415”, pg. 6, ¶44 lines 1-7, from the first NAN-enabled user device “105A”], a second signal having the Service Discovery frame format [see fig. 4: Step “435”, pg. 6, ¶49 lines 15-21, a second NAN service discovery frame] and in which the type [see fig. 3 & “Table 1”, pg. 2, ¶18 lines 8-14, pg. 5, ¶41 lines 1-10, wherein, the availability bitmap information provided in the Further Availability Map Attribute, and at least one post NAN activities attributes] of the Service Discovery frame format [see fig. 4: Step “415”, pg. 6, ¶44 lines 1-7, of the service discovery frame] is set to a second value that is different from the first value [see fig. 4: Step “435”, pg. 6, ¶49 lines 15-21, is updated based at least in part on data received in the request frame from the second NAN enabled device], in a case where the data has been communicated with the other communication apparatus [see fig. 4: Step “430”, pg. 6, ¶47 lines 3-9, if the NAN discovery engine “220” determines that the availability of the user device “105A” has been affected] and where communication with the other communication apparatus via the link is to be ended [see fig. 4: Step “430”, pg. 6, ¶47 lines 3-5, for the communication method of adaptively changing availability of NAN devices to be ended].
	Qi does not explicitly teach “datalink”.
	However Patil discloses datalink [see col. 94, lines 22-25, a datalink; also see provisional ‘081, pg. 30, ¶93, lines 1-13; a datalink].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “datalink” as taught by Patil in the system of Qi for providing the advantage of: reducing power consumption at one or more electronic devices of a data path group [see Patil col. 16, lines 64-67].

Regarding Claim 27,
	Qi discloses the communication apparatus according to claim 26 [see fig. 1, pg. 2, ¶13 lines 1-20, the user device “105”].
	Qi does not explicitly teach wherein “the execution of the instructions further causes the communication apparatus to control, in a case where the second signal is received, so as to end communication with the other communication apparatus via the datalink”.
[see fig(s). 2 & 49, col. 110, lines 34-66, the wireless communication apparatus “4900” or second subscriber device “108”; also see provisional ‘081, pg. 73, ¶240, lines 1-7], wherein the execution of the instructions further causes the communication apparatus to control [see fig. 49, col. 110, lines 34-66, with instructions “4968” when implemented by the processor “4910” triggers the , wireless communication apparatus “4900” or second subscriber device “108” to perform; also see provisional ‘081, pg. 73, ¶240, lines 1-7], in a case where the second signal [see fig. 2, col. 35, lines 27-32, data “122” ; also see provisional ‘081, pg. 30, ¶93, lines 1-13] is received [see fig. 2, col. 35, lines 27-32, received; also see provisional ‘081, pg. 30, ¶93, lines 1-13], so as to end [see fig. 2, col. 35, lines 52-57, the trigger slot occurs subsequent to an end of the first paging window and prior to a beginning of the first data transmission window; also see provisional ‘081, pg. 30, ¶93, lines 1-13] communication [see fig. 2, col. 35, lines 15-20, the sending of a trigger message “150” ; also see provisional ‘081, pg. 30, ¶93, lines 1-13] with the other communication apparatus [see fig. 3, col. 47, lines 63-67, to the provider device “104”; also see provisional ‘081, fig. 12] via the datalink [see col. 94, lines 22-25, through the established data link; also see provisional ‘081, pg. 30, ¶93, lines 1-13].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “the execution of the instructions further causes the communication apparatus to control, in a case where the second signal is received, so as to end communication with the other communication apparatus via the datalink” as taught by Patil in the system of Qi for the same motivation as set forth in claim 26.

Regarding Claim 28,
	Qi discloses the communication apparatus according to claim 27 [see fig. 1, pg. 2, ¶13 lines 1-20, the user device “105”].
the communication apparatus release the period different from the DW, in a case where the second signal is received”.
	However Patil discloses the communication apparatus according to claim 27 [see fig(s). 2 & 49, col. 110, lines 34-66, the wireless communication apparatus “4900” or second subscriber device “108”; also see provisional ‘081, pg. 73, ¶240, lines 1-7], wherein the communication apparatus [see fig(s). 2 & 49, col. 110, lines 34-66, the wireless communication apparatus “4900” or second subscriber device “108”; also see provisional ‘081, pg. 73, ¶240, lines 1-7] release the period [see fig. 7, col. 56, lines 25-28, in a period or discovery interval “748”; also see provisional ‘081, pg. 59, ¶183, lines 5-9] different from the DW [see fig. 7, col. 56, lines 25-28, between consecutive discovery window(s) “710”; also see provisional ‘081, pg. 59, ¶183, lines 5-9], in a case where the second signal [see fig. 2, col. 35, lines 27-32, data “122” ; also see provisional ‘081, pg. 30, ¶93, lines 1-13] is received [see fig. 2, col. 35, lines 27-32, is received; also see provisional ‘081, pg. 30, ¶93, lines 1-13].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “the communication apparatus release the period different from the DW, in a case where the second signal is received” as taught by Patil in the system of Qi for the same motivation as set forth in claim 26.

Regarding Claim 29,
	Qi discloses the communication apparatus according to claim 26 [see fig. 1, pg. 2, ¶13 lines 1-20, the user device “105”].
	Qi does not explicitly teach wherein “the execution of the instructions further causes the communication apparatus to transmit a response to the other communication apparatus after receiving the second signal”.
[see fig(s). 2 & 49, col. 110, lines 34-66, the wireless communication apparatus “4900” or second subscriber device “108”; also see provisional ‘081, pg. 73, ¶240, lines 1-7], wherein the execution of the instructions further causes the communication apparatus [see fig. 49, col. 110, lines 34-66, with instructions “4968” when implemented by the processor “4910” triggers the , wireless communication apparatus “4900” or second subscriber device “108”; also see provisional ‘081, pg. 73, ¶240, lines 1-7] to transmit a response [see fig. 2, col. 35, lines 15-20, send a trigger message “150” ; also see provisional ‘081, pg. 30, ¶93, lines 1-13] to the other communication apparatus [see fig. 3, col. 47, lines 63-67, to the provider device “104”; also see provisional ‘081, fig. 12] after [see fig. 2, col. 35, lines 27-32, after; also see provisional ‘081, pg. 30, ¶93, lines 1-13] receiving [see fig. 2, col. 35, lines 27-32, receiving; also see provisional ‘081, pg. 30, ¶93, lines 1-13] the second signal [see fig. 2, col. 35, lines 27-32, the data “122” ; also see provisional ‘081, pg. 30, ¶93, lines 1-13].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include wherein “the execution of the instructions further causes the communication apparatus to transmit a response to the other communication apparatus after receiving the second signal” as taught by Patil in the system of Qi for the same motivation as set forth in claim 26.

Regarding Claim 30,
	Qi discloses the communication apparatus according to claim 26 [see fig. 1, pg. 2, ¶13 lines 1-20, the user device “105”].
	Qi does not explicitly teach wherein “the execution of the instructions further causes the communication apparatus to transmit, during the DW, a signal indicates a service which the communication apparatus provides”.
[see fig(s). 2 & 49, col. 110, lines 34-66, the wireless communication apparatus “4900” or second subscriber device “108”; also see provisional ‘081, pg. 73, ¶240, lines 1-7], wherein the execution of the instructions [see fig. 49, col. 110, lines 34-66, the instructions “4968” when implemented by the processor “4910” ; also see provisional ‘081, pg. 73, ¶240, lines 1-7] further causes the communication apparatus [see fig(s). 2 & 49, col. 110, lines 34-66, trigger the wireless communication apparatus “4900” or second subscriber device “108”; also see provisional ‘081, pg. 73, ¶240, lines 1-7] to transmit [see fig. 2, col. 35, lines 15-20, send a trigger message “150” ; also see provisional ‘081, pg. 30, ¶93, lines 1-13], during the DW [see fig. 7, col. 56, lines 25-28, between consecutive discovery window(s) “710”], a signal indicates a service [see fig. 8, col. 59, lines 1-12, a service advertisement] which the communication apparatus [see fig(s). 2 & 49, col. 110, lines 34-66, the wireless communication apparatus “4900” or second subscriber device “108”; also see provisional ‘081, pg. 73, ¶240, lines 1-7] provides [see fig. 8, col. 59, lines 1-12, to advertise a service provided].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include wherein “the execution of the instructions further causes the communication apparatus to transmit, during the DW, a signal indicates a service which the communication apparatus provides” as taught by Patil in the system of Qi for the same motivation as set forth in claim 26.

Regarding Claim 31,
	Qi discloses the communication apparatus according to claim 26 [see fig. 1, pg. 2, ¶13 lines 1-20, the user device “105”].
the communication apparatus executes a communication via the datalink for executing a service which the communication apparatus provides”.
	However Patil discloses the communication apparatus according to claim 26 [see fig(s). 2 & 49, col. 110, lines 34-66, the wireless communication apparatus “4900” or second subscriber device “108”; also see provisional ‘081, pg. 73, ¶240, lines 1-7], wherein the communication apparatus [see fig(s). 2 & 49, col. 110, lines 34-66, the wireless communication apparatus “4900” or second subscriber device “108”; also see provisional ‘081, pg. 73, ¶240, lines 1-7] executes a communication [see fig. 2, col. 35, lines 15-20, send a trigger message “150” ; also see provisional ‘081, pg. 30, ¶93, lines 1-13] via the datalink [see col. 94, lines 22-25, through the established data link; also see provisional ‘081, pg. 30, ¶93, lines 1-13] for executing a service [see fig. 8, col. 59, lines 1-12, to perform a service advertisement] which the communication apparatus [see fig(s). 2 & 49, col. 110, lines 34-66, the wireless communication apparatus “4900” or second subscriber device “108”; also see provisional ‘081, pg. 73, ¶240, lines 1-7] provides [see fig. 8, col. 59, lines 1-12, to advertise a service provided].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include wherein “the communication apparatus executes a communication via the datalink for executing a service which the communication apparatus provides” as taught by Patil in the system of Qi for the same motivation as set forth in claim 26.

Regarding Claim 32,
	Qi discloses the communication apparatus according to claim 26 [see fig. 1, pg. 2, ¶13 lines 1-20, the user device “105”].
the execution of the instructions further causes the communication apparatus to receive, during the DW, a signal indicates a service which the other communication apparatus provides”.
	However Patil discloses the communication apparatus according to claim 26 [see fig(s). 2 & 49, col. 110, lines 34-66, the wireless communication apparatus “4900” or second subscriber device “108”; also see provisional ‘081, pg. 73, ¶240, lines 1-7], wherein the execution of the instructions further causes the communication apparatus [see fig(s). 2 & 49, col. 110, lines 34-66, the wireless communication apparatus “4900” or second subscriber device “108”; also see provisional ‘081, pg. 73, ¶240, lines 1-7] to receive [see fig. 2, col. 35, lines 15-20, receive; also see provisional ‘081, pg. 30, ¶93, lines 1-13], during the DW [see fig. 7, col. 56, lines 25-28, between consecutive discovery window(s) “710”], a signal indicates a service [see fig. 8, col. 59, lines 1-12, a service advertisement] which the other communication apparatus [see fig(s). 2 & 49, col. 110, lines 34-66, the wireless communication apparatus “4900” or second subscriber device “108”; also see provisional ‘081, pg. 73, ¶240, lines 1-7] provides [see fig. 8, col. 59, lines 1-12, to advertise a service provided].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include wherein “the execution of the instructions further causes the communication apparatus to receive, during the DW, a signal indicates a service which the other communication apparatus provides” as taught by Patil in the system of Qi for the same motivation as set forth in claim 26.

Regarding Claim 33,
	Qi discloses the communication apparatus according to claim 26 [see fig. 1, pg. 2, ¶13 lines 1-20, the user device “105”].
the communication apparatus executes a communication via the datalink for executing a service which the other communication apparatus provides”.
	However Patil discloses the communication apparatus according to claim 26 [see fig(s). 2 & 49, col. 110, lines 34-66, the wireless communication apparatus “4900” or second subscriber device “108”; also see provisional ‘081, pg. 73, ¶240, lines 1-7], wherein the communication apparatus [see fig(s). 2 & 49, col. 110, lines 34-66, the wireless communication apparatus “4900” or second subscriber device “108”; also see provisional ‘081, pg. 73, ¶240, lines 1-7] executes a communication via the datalink [see col. 94, lines 22-25, through the established data link; also see provisional ‘081, pg. 30, ¶93, lines 1-13] for executing a service [see fig. 8, col. 59, lines 1-12, to perform a service advertisement] which the other communication apparatus [see fig(s). 2 & 49, col. 110, lines 34-66, the wireless communication apparatus “4900” or second subscriber device “108”; also see provisional ‘081, pg. 73, ¶240, lines 1-7] provides [see fig. 8, col. 59, lines 1-12, to advertise a service provided].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include wherein “the communication apparatus executes a communication via the datalink for executing a service which the other communication apparatus provides” as taught by Patil in the system of Qi for the same motivation as set forth in claim 26.

Regarding Claim 35,
	Qi discloses a non-transitory computer-readable storage medium that stores a program [see fig. 1, pg. 6, ¶49 lines 1-6, a computer-readable medium storing computer-executable instructions] for causing a computer included in a communication apparatus to [see fig. 1, pg. 6, ¶49 lines 1-6, to trigger a processor to perform operations comprising]: 
[see fig. 4: Step “415”, pg. 6, ¶44 lines 1-7, receive, a service discovery frame during a discovery window, advertising its availability; the service discovery frame is broadcast to call the user device(s) “105” of the NAN cluster] and in which type information in a NAN Attribute field [see fig. 3 & “Table 1”, pg. 2, ¶18 lines 8-14, pg. 5, ¶41 lines 1-10, and an availability bitmap information is provided in a Further Availability Map Attribute, and at least one post NAN activities attributes (e.g. WLAN Infrastructure Attribute, P2P Operation Attribute, IBSS Attribute, Ranging, and Further NAN Service Discovery Attribute, etc.)] of the Service Discovery frame format [see fig. 4: Step “415”, pg. 6, ¶44 lines 1-7, of the service discovery frame] is set to a first value [see fig. 3 & “Table 1”, pg. 5, ¶41 lines 1-10, indicates availability, where “0” indicates available and “1” indicates busy] from another communication apparatus [see fig. 4: Step “415”, pg. 6, ¶44 lines 1-7, from a first NAN-enabled user device “105A”], in a case where the communication apparatus requests establishment of a link for performing communication with another communication apparatus [see fig. 4: Step “420”, pg. 6, ¶44 lines 1-7, if the NAN discovery engine “220” determines that no frames (e.g., directly addressed to the user device “105A” or a group addressed frame for the NAN cluster) have been received after a pre-determine time period has elapsed (e.g., after 8 TU)] via a link [see pg. 5, ¶36 lines 17-25, over communication links]; 
	communicate [see fig. 4: Step “420”, pg. 6, ¶44 lines 1-7, facilitate], in a case where the first signal is received [see fig. 4: Step “420”, pg. 6, ¶44 lines 1-7, if the NAN discovery engine “220” determines that no frames (e.g., directly addressed to the user device “105A” or a group addressed frame for the NAN cluster) have been received after a pre-determine time period has elapsed (e.g., after 8 TU)], data with the other communication apparatus via the link during a period different from a Discovery Window (DW) [see fig. 4: Step “420”, pg. 6, ¶44 lines 1-7, idling or putting the user device “105” in a sleep state until the next available time slot, next activity, next discovery window, etc.] in a NAN cluster in which the communication apparatus and the other communication apparatus are participating [see pg. 6, ¶47 lines 9-16, in the NAN cluster with a subset of user device(s) “105” that are identified and communicating or otherwise associated with a channel that has been affected by the availability update on the user device “105A”]; and 
	receive [see fig. 4: Step “435”, pg. 6, ¶49 lines 15-21, receive] from the other communication apparatus [see fig. 4: Step “415”, pg. 6, ¶44 lines 1-7, from the first NAN-enabled user device “105A”] a second signal having the Service Discovery frame format [see fig. 4: Step “435”, pg. 6, ¶49 lines 15-21, a second NAN service discovery frame] and in which the type information included in the NAN Attribute field [see fig. 3 & “Table 1”, pg. 2, ¶18 lines 8-14, pg. 5, ¶41 lines 1-10, wherein, the availability bitmap information provided in the Further Availability Map Attribute, and at least one post NAN activities attributes] of the Service Discovery frame format [see fig. 4: Step “415”, pg. 6, ¶44 lines 1-7, of the service discovery frame] is set to a second value that is different from the first value [see fig. 4: Step “435”, pg. 6, ¶49 lines 15-21, is updated based at least in part on data received in the request frame from the second NAN enabled device], in a case where the data has been communicated with the other communication apparatus [see fig. 4: Step “430”, pg. 6, ¶47 lines 3-9, if the NAN discovery engine “220” determines that the availability of the user device “105A” has been affected] and where communication with the other communication apparatus via the link is to be ended [see fig. 4: Step “430”, pg. 6, ¶47 lines 3-5, for the communication method of adaptively changing availability of NAN devices to be ended].
	Qi does not explicitly teach “datalink”.
	However Patil discloses datalink [see col. 94, lines 22-25, a datalink; also see provisional ‘081, pg. 30, ¶93, lines 1-13; a datalink].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “datalink” as taught by Patil in the system of Qi [see Patil col. 16, lines 64-67].

Allowable Subject Matter
Claim 20 is objected to as being dependent upon a rejected base claim (claim 1), but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent Publication Document: 2016/0150466 A1 “Jung et al.” [See fig. 15: Step(s) 1500-1505, pgs. 6-7, ¶145-¶149].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSHIL P SAMPAT whose telephone number is (469) 295-9141. The examiner can normally be reached on Mon-Fri (8 AM - 5 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571) 272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications 


Rushil P. Sampat
Examiner
Art Unit 2469



/Ian N Moore/Supervisory Patent Examiner, Art Unit 2469